Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 1, 2022

                                     No. 04-22-00355-CV

  SSC WIMBERLEY OPERATING COMPANY, LLC; Randall Morris; Bozena Mrozek;
        Calvin Boutte; SavaSeniorCare Administrative and Consulting, LLC; and
                           SSC Equity Holdings MT, LLC,
                                     Appellants

                                               v.

                                     Shellie GOODMAN,
                                           Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI17165
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER
        Appellants’ reply brief is due on November 3, 2022. See TEX. R. APP. P. 38.6(c). Before
the due date, Appellants filed an unopposed motion for a seven-day extension of time to file the
reply brief.
       Appellants’ motion is granted; the reply brief is due on November 10, 2022. See id. R.
38.6(d).

       It is so ORDERED November 1, 2022.

                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT